230 F.2d 604
L. C. ATTERBERRY, Jr., Appellant,v.Harold O. FORTSON, Leonard J. Hallman and J. D. Strickland, Appellees.
No. 15837.
United States Court of Appeals Fifth Circuit.
March 16, 1956.

John J. Sullivan, Aaron Kravitch, Savannah, Ga., for appellant.
Malcolm R. Maclean, Savannah, Ga., for appellees.
Before HUTCHESON, Chief Judge, and RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
Alleging that a search and seizure violated his civil rights, plaintiff-appellant sought to enjoin the use, and compel the return, of property taken by law enforcement officers of the City of Savannah.


2
The defendants moved to dismiss on the ground that the use in state courts of property allegedly unlawfully seized does not violate the due process clause. The district judge dismissed the bill, and plaintiff is here insisting that in doing so, he erred.


3
We think the law is settled to the contrary in Wolf v. Colorado, 338 U.S. 25, 69 S.Ct. 1359, 93 L.Ed. 1782; Irvine v. California, 347 U.S. 128, 74 S.Ct. 381, 98 L.Ed. 561; Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183; Stefanelli v. Minard, 342 U.S. 117, 72 S.Ct. 118, 96 L.Ed. 138; and Rea v. United States, 350 U.S. 214, 76 S.Ct. 292.


4
The judgment was right, and it is affirmed.